DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 1/4/2021 have been entered. 
Claims 1-23 are pending.
Claims 19-23 are withdrawn from further consideration as they are directed to non-elected invention.
The outstanding rejection under 35 USC 103 is withdrawn in view of the amendments filed 1/4/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,091,090 (‘090) in view of Kerddonfak et al., Asian Pacific Journal of Allergy and Immunology (2010)28:53-57 and WO2014/127015 (‘015) and US 9,119,876 (‘876).
‘090 teaches a topical solution comprising 0.1% of epinephrine with water content as 29.4%, ethanol and propylene glycol (see col. 14, Example 6).  
‘090 does not expressly teach the pH of the epinephrine composition. ‘090 does not teach the composition containing EDTA, Sodium bisulfite, benzalkonium chloride, or sodium chloride.

‘015 teaches a epinephrine liquid formulations with various uses such as anaphylaxis treatment, comprising epinephrine or its salt in the amount of 0.0001-5% (see page 8, second-to-last paragraph), having pH of 2-7 using HCl as pH adjusting agent, sodium chloride as tonicity adjusting agent (see page 9, second paragraph), EDTA as chelating agent, in the amount of 0.01 to 2% (see page 6, first paragraph; page 10, first paragraph).  ‘015 teaches it is a standard practice to include metasulfite and bisulfite as antioxidizing agents (see page 3, last paragraph). ‘015 teaches many examples of epinephrine formulations having pH of 3.5 or 5.5 (see page 13-15, formulations 9-16). ‘015 teaches a commercial epinephrine product Twinject® use sodium bisulfite, chlorobutanol as preservatives (see page 4, lines 10-12).
‘876 teaches an epinephrine composition comprising a pH lowering agent, tonicity adjusting agent, optionally a preservative, and solvent (see the abstract). ‘876 teaches preservatives such as benzalkonium chloride and chlorobutanol can be used in 1-10mg/ml (see col. 9, lines 9-39). ‘876 also teaches the preferable chelating agents can be used as EDTA (see col. 8, line 17). ‘876 teaches the pHl lowering agent can be HCl (see col. 8, lines 42-43). ‘876 also teaches the preferable anti-oxidant as sodium bisulfite or sodium metabisulfite (see col. 7, line 7). ‘876 teaches the preferable tonicity adjusting agent as sodium chloride (see col. 8, lines 58-59). 
It would have been obvious to one of ordinary skill in the art to adjust the pH of the epinephrine composition to the herein claimed pH range.  It would have been obvious to one of ordinary skill in the art to incorporate the herein claimed ingredients in the epinephrine composition.



One of ordinary skill in the art would have been motivated to incorporate the herein claimed ingredients into the epinephrine composition because the herein claimed ingredients are well-known in the art to be suitable in formulating with the epinephrine composition. Furthermore, according to ‘876, sodium chloride, sodium bisulfite, EDTA are the preferable agents. Benzalkonium chloride is the well-known preservatives that can be used in epinephrine composition. Benzalkonium chloride is one of the suitable preservatives disclosed in ‘876.  The examiner notes that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients (sodium chloride, HCl, sodium bisulfite, EDTA, and benzalkonium chloride) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/190,022 (‘022) in view of Kerddonfak et al.. ‘022 teaches a epinephrine solution composition comprising the herein claimed ingredients and overlapping amounts (see claims 1-11). ‘022 does not expressly teach the herein claimed specific pH range.

It would have been obvious to one of ordinary skill in the art to adjust the pH of the epinephrine composition to the herein claimed pH range.  
One of ordinary skill in the art would have been motivated to adjust the pH of the epinephrine composition to the herein claimed pH range because it is well-known in the art that epinephrine is stable in the lower pH range.

This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
Claims 17-18 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627